Citation Nr: 1423689	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to November 1960. 

This matter is on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2013, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who has since retired from the Board.  A transcript is of record.  This case was Remanded for further development in October 2013.

By a March 2014 letter, the Veteran was notified that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  However, no response has been received from either the Veteran or his representative.  Accordingly, the Veteran is considered to have waived his right to another hearing in this appeal and the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).


FINDING OF FACT

During the entire appeal period, the most reliable and probative audiometric findings have shown that Veteran had no more than Level IV hearing acuity in the right ear and Level V in the left ear and did not have an exceptional pattern of hearing loss at any time.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to and after the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating in a notice letter sent in July 2008, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, including those obtained pursuant to the Board's October 2013 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted during the course of the appeal period in August 2008 and January 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board found the January 2013 examination to be inadequate for adjudication purposes because the audiogram did not include speech discrimination scores obtained using the Maryland CNC word test.  The matter was Remanded to cure this defect.  On Remand, the Veteran was examined in November 2013, but the examination produced unreliable results due again to the failure to provide speech discrimination scores.

The Veteran was re-examined in January 2014, which again failed to include speech recognition scores.  However, a review of January 2014 examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Notably, the examiner explained that word recognition scores were not appropriate to report because of language difficulties, cognitive problems, and inconsistent responses from the Veteran.  He further explained that the speech recognition scores were inconsistent with the Veteran's observed communication abilities and pure-tone thresholds.  While it is not clear whether the examiner was stating that the Veteran was over-endorsing to obtain a higher rating or just experiencing problems not related to hearing loss, the examiner recommended that only pure-tone thresholds be used to evaluate the Veteran.  Thus, given his detailed explanation as to why speech recognition scores were not reported, the Board finds the January 2014 examination report to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran was afforded a hearing before a Veterans Law Judge in February 2013 who has since retired in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the severity of his bilateral hearing loss.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the claim for a VA examination and additional VA treatment records that have been associated with the electronic claims file.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100. 

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, a VA audiological evaluation in August 2008 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 40, 55, 75, and 80, for an average of 62.5, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 35, 55, 70, and 80, for an average of 60.  The speech recognition score, using the Maryland CNC Test, was 100 in the right ear and 98 in the left ear.  The examiner diagnosed bilateral hearing loss.  A statement as to the functional effects caused by the Veteran's hearing disability was not provided.

According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of II, based on Table VI.  The point where II and II intersect on Table VII indicates a disability rating of 10 percent.  As noted above, these results may only be considered under Table VI.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

A January 2013 VA audiogram revealed pure tone air conduction thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 55, 75, 80, and 80, for an average of 72.5, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 45, 75, 70, and 80, for an average of 67.5.  The audiology report shows that the Veteran reported difficulty hearing and understanding in both quiet and noisy environments.  The examiner observed that the Veteran's bilateral hearing loss had worsened since the August 2008 examination.  However, as previously discussed, the audiogram does not include speech discrimination scores obtained using the Maryland CNC word test

In February 2013, the Veteran testified that his hearing loss had worsened and that he had difficulty hearing, even with the use of hearing aids.

A November 2013 VA audiological evaluation revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 50, 75, 80, and 0, for an average of 51.25 and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 45, 80, 75, and 80, for an average of 70.  The speech recognition score, using the Maryland CNC Test, was 72 in the right ear.  However, a speech recognition score could not be provided for the left ear because a performance intensity function could not be obtained with maximum speech discrimination.  The examiner indicated that the degree of the Veteran's hearing loss made certain duties, such as telephone use, more difficult for him and stated that his work duties should be appropriate for his current level of hearing.  In December 2013, another VA physician reviewed these results and suggested that another audio examination be ordered and conducted.  

However, even though these audiometric findings are inadequate for rating purposes, the Veteran would have a 10 percent rating.  Applying the puretone threshold averages of 51.25 for the right ear and 70 for the left ear, these values to the rating criteria results in a numeric designation of Level III in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

The most competent and probative evidence record consists of the VA audiological evaluation in January 2014, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 35, 65, 70, and 70, for an average of 60, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 35, 70, 70, and 80, for an average of 63.75.  The speech recognition scores, using the Maryland CNC Test, were not provided.  The examiner explained that word recognition scores were not appropriate to report because of language difficulties, cognitive problems, and inconsistent responses from the Veteran.  He further explained that the speech recognition scores were inconsistent with the Veteran's observed communication abilities and pure-tone thresholds.  While it is not clear whether the examiner was stating that the Veteran was over-endorsing to obtain a higher rating or just experiencing problems not related to hearing loss, the examiner recommended that only pure-tone thresholds be used to evaluate the Veteran.  The examiner noted that the Veteran reported that he had difficulty understanding speech when surrounded by excessive background noise.

In that regard, applying the puretone threshold averages of 60 for the right ear and 63.75 for the left ear, these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VIa. Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  Given the unique aspect of the Veteran's hearing disability, the Board has consulted 38 C.F.R. § 4.86 due to fact that that section does not utilize speech recognition scores, even though his hearing loss does not qualify per se for applying the special considerations exceptional hearing loss.  Nevertheless, utilizing the table under 38 C.F.R. § 4.86 would result in values of Level V in both ears, which would still produce a rating of 10 percent.

The Board observes that the August 2008 and January 2013 VA evaluations did not include any statement as to the functional effects caused by the Veteran's hearing disability.  See, Martinak, supra.  However, the Board must also highlight that the Veteran has not reported to VA that there was any prejudice caused by any deficiency in the August 2008 and January 2013 VA examinations.

In reaching the above conclusions, the Board has also not overlooked statements and testimony from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

In light of the foregoing, the Veteran's claim for a rating in excess of 10 percent for bilateral hearing must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered assigning staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's bilateral hearing loss disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's hearing loss disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, although the Veteran has made a claim for the highest rating possible for his hearing loss disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  Notably, on January 2014 VA examination the examiner opined that the Veteran's hearing loss should not preclude physical or sedentary employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


